JONES, J.
1. Section 5401 and Section 5624-13, General Code, are in pari materia and should be so construed. The former can be harmonized with the latter and each of them given effect by the withdrawal of banking and financial institutions from the procedure authorized by Section 5401, General Code.
2. Section 5624-13, General Code, (107 O. L. 44), the later act, provides that nothing in the act of which it is a part, shall be so construed as to authorize a county auditor “to examine the accounts or records of any banking” institution. Under the provisions of that section, the cashier of a bank is immune from punishment, as for contempt, because of his refusal to produce the bank records under his control, or to give testimony as to what such records show relating to the state of the account of one of its depositors.
Judgment affirmed.
Day, Kinkade and Matthias, JJ., concur.